DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 78-79, 81 are rejected under 35 U.S.C. 103 as being unpatentable over Ulmefors et al. (9,220,194) in view of Schygge et al. (2014/0137528).
 	Ulmefors et al. in figures 1-8, disclose a modular mower deck (10) for use with a lawnmower. The modular mower deck comprises a plurality of mower deck modules (11, 12, 13). Each of the mower deck modules comprises a blade assembly. The blade assembly comprising at least one mower blade (not number, a person of ordinary skill in the art may acknowledge, the mower deck should have a mower blade). Ulmefors et al. also disclose an electric blade motor (as shown in figure 1, col. 6, lines 1-8) configured to provide rotation to the blade assembly and an attachment assembly (10) configured to enable attachment between adjacent mower deck modules. ; a lithium ion power source electrically coupled to each of the mower deck modules; Ulmefors et al. also disclose at least one of the plurality of mower deck modules is configured to be removably attachable to another one of the plurality of mower deck modules (a cutter housing 11, is connected to the lawn mower 1, by means of a movable arm 10, which can be removably attachable to another one of the plurality of mower deck modules). Ulmefors et al. disclose the electric motors, which are battery operated or derive power from the power source, but fail to mention a lithium ion power source. 
 	Schygge et al. in figures 1-7, disclose an articulated riding lawn mower comprising a battery system having a first battery (35), a second battery (35’), which is lithium ion power source. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ulmefors et al. by further comprising the battery disclosed by Schygge et al. in order to increase power efficiency and recharge the battery. 
 	Regarding claim 2, Ulmefors et al. in figure 4, disclose the attachment assembly comprising a hinged joint, and further wherein the hinged joint enables attached mower deck modules to pivot vertically with respect to one another (figure 4, shown the mower deck pivot vertically with respect to the frame).  
 	Regarding claim 3, Schygge et al. in figures 2A-2G, disclose at least one of the mower deck modules further comprising an oscillating discharge chute (not number, attached on the mower deck).  
 	Regarding claim 78, Ulmefors et al. in combination with Schygge et al. in figures 2A-2G, disclose each of the mower deck modules further comprising a discharge chute through which air and debris is expelled from the mower deck module in a direction.  
 	Regarding claim 79, Ulmefors et al. in combination with Schygge et al. in figures 2A-2G, disclose the discharge chute, which is configured to selectively oscillate during operation causing the direction of the discharge chute to change during operation of the modular mower deck.  
	Regarding claim 81, Ulmefors et al. in combination with Schygge et al. in figures 2A-2G, disclose the electric blade motor is further configured to selectively control the direction of the discharge chute.  

Allowable Subject Matter
Claims 73-77, 80, 82-89 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record don’t disclose a modular mower deck including a first central mower deck module and a second central mower deck module. The first central mower deck module and the second central mower deck module fixedly coupled by a-3- 4811-0508-7677.3reinforcement bar. The mower deck modules further include a first outer mower deck module and a second outer mower deck module. The first outer mower deck module removably attachable to the first central mower deck module and the second outer mower deck module removably attachable to the second central mower deck module. The attachment assembly comprises a first hinged joint that pivotally attaches the first outer mower deck module to the first central mower deck module and a second hinged joint that pivotally attaches the second outer mower deck module to the second central mower deck module.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618